Citation Nr: 0620837	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-01 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated at 10 
percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition now claimed as secondary to the service-
connected disability of arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 1985 
and November 1985 to September 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

A June 2002 rating action assigned separate evaluations for 
arthritis of both knees, effective July 2001.  The veteran 
contends his right knee pain has worsened and that walking 
and increased activity causes swelling and increased pain.  
The discomfort interferes with his activities of daily living 
and recently necessitated that he change jobs due to the knee 
pain.

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The most recent comprehensive examination of the veteran's 
knees of record is a VA examination performed in February 
2002.  The examiner failed to adequately assess all pertinent 
functional impairment of the knees, such as functional 
impairment on repeated use, during flare-ups and due to 
incoordination, weakened movement and excess fatigability.  
Moreover, there was no mention of pain and how it impacts 
range of motion, if at all.  As such, the examination report 
is not adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

The veteran contends that his current back condition, 
diagnosed as chronic severe back pain, was caused in part by 
a May 1987 motor vehicle accident which occurred during 
active duty service.  The RO denied the veteran's claim for 
service connection for a back condition in January 1989.  The 
veteran did not appeal this rating decision.  However, the 
Board notes that the rating decision was made without a 
review of all the veteran's service medical records.  The 
claims file only contains service medical records for the 
veteran's first period of service.  Service medical records 
for his period of service from November 1985 to September 
1988 have not been associated with the claims file.  The 
veteran has stated that he was hospitalized for the back 
injury at the Naval Hospital at Camp Lejeune.  He has 
submitted copies of treatment records from the Camp Geiger 
Branch Clinic, in North Carolina and there is evidence that 
he attended a Back Pain School.  These missing records must 
be located and associated with the claims file.

The veteran avers that his back condition is due in part to 
his service-connected bilateral knee disability.  Therefore, 
he must be afforded an examination to determine if in fact 
such is the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, that treated him 
for his right knee disability or for his 
back since February 2002, which he has 
not previously submitted.  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO is to use all available 
resources to locate complete service 
medical records for the veteran for his 
entire period of service in the Marine 
Corps.  Inquiries should be made of the 
Naval Hospital at Camp Lejeune, North 
Carolina.  These records must be 
thereafter associated with the claims 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that 
they are provided the opportunity to 
obtain and submit those records for VA 
review.

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the severity of the 
degenerative arthritis in his right knee 
and any impairment of the back resulting 
from the motor vehicle accident in 
service, or a secondary to the service 
connected bilateral knee disorder.  All 
indicated tests and studies, including, 
but not limited to range of motion 
testing and X-ray studies, are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician should respond to the 
following:

Regarding the right knee, in reporting 
the results of range of motion testing in 
degrees, the physician should 
specifically identify any excursion of 
motion accompanied by pain. The examiner 
should identify any objective evidence of 
pain and assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  The examiner should provide an 
opinion concerning the degree of severity 
(i.e. slight, moderate, or severe) of any 
currently present lateral instability or 
recurrent subluxation of the right knee. 
The examiner should also determine 
whether if the knee locks and if so the 
frequency of the locking.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

Concerning the back, all indicated tests 
and studies, including, but not limited 
to range of motion testing and X-ray 
studies, are to be performed.  The 
examiner is to provide an opinion as to 
whether it is as least as likely as not 
that the veteran's current chronic severe 
back pain, or any back pathology 
identified, is etiologically related to 
the back injury in service.

The examiner is also asked to provide an 
opinion as to whether it is as least as 
likely as not that the veteran's non-
service connected back disorder is either 
caused by or was aggravated by the 
service connected knee disorder.  

The examiner is to also include DeLuca 
findings as stated above in the knee 
examination instructions.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  In 
adjudicating the veteran's disabilities, 
the RO should ensure that the appropriate 
diagnostic criteria are addressed.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


